970 So. 2d 393 (2007)
Octavio Jose ZUBIZARRETA, Petitioner,
v.
Emily Ann ZUBIZARRETA, Respondent.
No. 3D07-2389.
District Court of Appeal of Florida, Third District.
November 7, 2007.
Koltun & Lazar and Scott A. Lazar, Miami, for petitioner.
Paul H. Bass, Coral Gables; Andrew H. Drucker, Miami, for respondent.
Before GERSTEN, C.J., and COPE and SUAREZ, JJ.
SUAREZ, J.
We dismiss the Petition for Writ of Certiorari without prejudice to raise the issue once a final judgment has been entered. The petitioner has an adequate remedy to *394 address this issue once a final judgment is entered.
Petition dismissed without prejudice.